El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El presente fue un caso de acometimiento y agresión.
La defensa principal del apelante es qne al tirar la pie-dra él actuó en defensa propia. De la prueba aparece que el denunciante había agredido al acusado-apelante antes de que éste tirara la piedra efectivamente, pero de la misma *787evidencia que tenía la corte sentenciadora, estaba en su de-recho creer que era el denunciante más bien que el acusado el que había obrado en defensa propia, pues éste estaba in-sultando al denunciante y amenazándole con la piedra.
En cuanto al otro error alegado, o sea, el de las circuns-tancias agravantes, éstas fueron demostradas, y la senten-cia de convicción se justifica por la subdivisión 7 de la sección 6 de la ley de marzo 10, 1904, por la' cual un acometimiento es de circunstancias agravantes cuando se infiere grave daño corporal a la persona agredida. Por lo tanto, la sentencia de la corte de distrito que impuso una multa de cien dollars y una sentencia alternativa de cárcel que no exceda de no-venta días, es justa.
La sentencia debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison. .